ACCEPTED
                                                                                 05-14-01412-CR
                                                                       FIFTH COURT OF APPEALS
                                                                                DALLAS, TEXAS
                                                                            2/18/2015 4:19:56 PM
                                                                                      LISA MATZ
                                                                                          CLERK

                    CAUSE NO. 05-14-01412-CR

                    THE COURT OF APPEALS                 FILED IN
                                                  5th COURT OF APPEALS
              FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
                           AT DALLAS              2/18/2015 4:19:56 PM
 _______________________________________________________________
                                                        LISA MATZ
                                                               Clerk
                        BENITO SILVERIO,
                           APPELLANT

                                 V.

                      THE STATE OF TEXAS,
                           APPELLEE.
 ________________________________________________________________

                 203RD JUDICIAL DISTRICT COURT
                     DALLAS COUNTY, TEXAS
                       CAUSE NO. F12-15745-P
__________________________________________________________________

        APPELLANT’S MOTION FOR EXTENSION OF TIME
                          TO FILE BRIEF
__________________________________________________________________


                                      BRUCE ANTON
                                      State Bar No. 01274700

                                      SORRELS UDASHEN & ANTON
                                      2311 Cedar Springs Road
                                      Suite 250
                                      Dallas, Texas 75201
                                      214/468-8100
                                      214/468-8104 - fax
                                      ba@sualaw.com

                                      Attorney for Appellant



                                 1
      COMES NOW, Benito Silverio, Appellant herein, and moves this court to

issue an extension of time to file Appellant’s Brief, and support thereof would show

the court as follows:

                                          I.

      Appellant’s Brief is due on February 19, 2015. Attorney for the Appellant

requests an additional 30 days, until March 21, 2015, to file the brief.

                                          II.

      The number and style of the case in the District Court is F12-15745-P State of

Texas v. Benito Silverio.

                                         III.

      In cause number F12-15745-P, Appellant was convicted of burglary of a

habitation with intent to commit other felony. The Appellant plead guilty to the

offense and was sentenced before the judge to twenty five years’ confinement.

                                         IV.

      The reason for this request is that during the last few weeks counsel has been

preparing a petition for discretionary review in Deon Reese Evans v. The State of

Texas, case no. PD-1646-14 in the Texas Court of Criminal Appeals, preparing for

and attending trial in State of Texas v. Lisa Elizabeth Brown, case no. F-1314114 in

the 203rd Judicial District Court of Dallas County, Texas, preparing an Appellant’s

Brief in Christopher Barber v. The State of Texas, case no.05-14-00602-CR in the


                                          2
Fifth Court of Appeals of Texas, and also preparing a petition for discretionary

review in Kassandra Martinez-Hernandez v. State of Texas, Fifth Court of Appeals

case no. 05-14-00426-CR in the Texas Court of Criminal Appeals.

                                          V.

       For the reasons set out above, counsel for Benito Silverio will, in reasonable

likelihood, be unable to submit the briefing requested by this court. Counsel is asking

for an extension of time of 30 days, or until approximately March 21, 2015, to file

the brief.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests this court to

grant an extension of time to file his Appellant’s Brief until March 21, 2015.



                                               RESPECTFULLY SUBMITTED,
                                                 /s/ Bruce Anton               _
                                               BRUCE ANTON
                                               State Bar No. 01274700

                                               SORRELS UDASHEN & ANTON
                                               2311 Cedar Springs, Suite 250
                                               Dallas, Texas 75201
                                               (214) 468-8100
                                               (214) 468-8104 - fax
                                               ba@sualaw.com

                                               ATTORNEY FOR APPELLANT




                                           3
                         CERTIFICATE OF SERVICE
      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time to file brief was delivered via U.S. mail to the Dallas County
District Attorney’s Office, Appellate Division, Frank Crowley Courts Building,
LB19, 133 N. Industrial Blvd., Dallas, Texas 75207 on February 18, 2015.




                                                    /s/ Bruce Anton           _
                                                   BRUCE ANTON




                                         4